COURT OF APPEALS OF VIRGINIA


            Present: Judges Humphreys, Beales and Alston
            Argued at Richmond, Virginia
PUBLISHED




            LAURENCE MARIA SMITH, S/K/A
             LAURENCE MARIE SMITH
                                                                                OPINION BY
            v.     Record No. 1058-16-2                                  JUDGE RANDOLPH A. BEALES
                                                                             JANUARY 16, 2018
            COMMONWEALTH OF VIRGINIA


                            FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                                           Sarah L. Deneke, Judge

                           Ronald Hur, Senior Assistant Public Defender (Amr A. Ahmed,
                           Assistant Public Defender, on brief), for appellant.

                           Victoria L. Johnson, Assistant Attorney General (Mark R. Herring,
                           Attorney General, on brief), for appellee.


                   On June 15, 2015, the grand jury of Spotsylvania County indicted Laurence Maria Smith

            (“appellant”) for first-degree murder in violation of Code § 18.2-32 for the murder of her

            husband, Sean Smith (“victim”). On December 17, 2015, following a four-day trial, a jury

            convicted appellant of voluntary manslaughter.

                   Appellant raises four assignments of error on appeal to this Court. First, appellant claims

            the trial court erred by convicting her of voluntary manslaughter “as the evidence was

            insufficient to prove appellant intentionally killed Sean Smith and that appellant acted in the

            ‘heat of passion’ and ‘upon reasonable provocation.’” Second, appellant claims the trial court

            erred by denying her motion for a mistrial and her motion to set aside the verdict because

            appellant was not competent throughout the trial. Third, appellant claims the trial court erred by

            denying appellant’s motion for a mistrial and her motion to set aside the verdict because

            “Appellant’s PTSD [Post-Traumatic Stress Disorder] flashback prevented her from meaningfully
exercising her right to be present at trial and to testify in her own defense and appellant did not

make a valid waiver of those rights.” Finally, appellant assigns error to the trial court’s denial of

her motion “to pause and continue the trial to allow her to receive mental health treatment before

waiving her right to be present at trial and to testify in her own defense.”

        For the reasons that follow, we affirm appellant’s conviction of voluntary manslaughter.

                                          I. BACKGROUND

        Viewing the evidence in the light most favorable to the Commonwealth, as we must since

it was the prevailing party in the trial court, Riner v. Commonwealth, 268 Va. 296, 330, 601

S.E.2d 555, 574 (2004), the evidence in this case established that on March 16, 2015, police

responded to a 911 call at appellant’s residence. Officer Tavarez, the first officer on the scene,

was admitted to the residence by one of appellant’s daughters. Once inside, Officer Tavarez

encountered appellant whose hands were covered in blood. Officer Tavarez also heard appellant

say, “It’s my fault. I shouldn’t have been playing with it.” On the second floor of the residence,

Officer Tavarez found the victim facedown and bleeding profusely from a gunshot wound to the

head. Officer Tavarez called for the assistance of paramedics; however, the victim died despite

the efforts to save his life.

        Officer Handy, the second officer on the scene, encountered appellant and her two

daughters in front of the residence. Officer Handy also observed that appellant’s hands were

covered in blood. Officer Handy testified that appellant admitted to shooting the victim. He also

testified that appellant said that she attempted to unload her handgun, and she believed it was

empty when she pulled the trigger.

        At trial, the evidence showed that appellant and the victim had an argument while

removing multiple guns from an upstairs gun safe to prepare for an upcoming renovation. The

couple placed the guns on a bed, and the victim directed appellant to go downstairs and get her

                                                -2-
“peashooter,” referring to appellant’s handgun. According to appellant, the victim told her,

“Don’t forget to uncock it and don’t fuck around.” He also said, “[Y]ou think you know how to

handle guns but you don’t.” Appellant went downstairs, as she was directed, and retrieved her

handgun. Appellant told police that while she was downstairs she “popped out the magazine,”

racked the slide back, and saw a bullet eject from the gun. Next, appellant removed the

magazine from the handgun, and she returned to the upstairs room where the victim was laying

out the guns. Appellant told police that she believed the gun was empty, and to show the victim

that she had properly unloaded it, appellant raised the gun and pulled the trigger – shooting the

victim. Appellant initially told police that she pulled the trigger without aiming. However, she

later admitted that she aimed the gun towards the room’s window, close to where the victim was

standing.

       After shooting the victim, appellant told police that she dropped the gun and rushed to

help the victim, and in doing so, appellant got the victim’s blood on her hands. Next, appellant

said she picked up the gun because the children were nearby, and she took the gun downstairs,

where she called 911.

       Police recovered appellant’s .380 caliber Smith and Wesson from the downstairs

bedroom. During the investigation, the weapon was examined by the Department of Forensic

Science, and, contrary to appellant’s statements, the analysis of the gun showed no traces of the

victim’s blood on the gun.

       During appellant’s interview with police, appellant said that she and the victim had not

argued that evening. Appellant told police, “[W]e were fussing, but not arguing.” However,

police interviews with the couple’s two young daughters revealed that the girls heard “fighting”

and “yelling” before the shooting. After being confronted with this inconsistency, appellant

admitted that the couple “was arguing about 20 minutes before all of this went down.” Appellant

                                               -3-
also admitted that the argument upset her; however, she said she was no longer angry when she

pulled the trigger.

       In her interview with police, the eldest daughter, who was nine years old, said that

appellant told her that appellant accidentally pulled the trigger while cleaning the gun; however,

in an unsolicited statement, the eldest daughter said she was unsure if that was true. The child

also told police that she had never seen appellant clean the gun.

       Detective Lunsford testified at trial about the functioning of a firearm like the appellant’s

.380 Smith and Wesson. Detective Lunsford testified that the gun was a “double action only”

handgun, meaning that it required more force to pull the trigger than would be required to pull

the trigger on a single action handgun. Also, because appellant’s weapon was “double action

only,” it required the same amount of force every time the trigger was pulled. The

Commonwealth also presented evidence that appellant had completed a pistol safety course to

obtain her concealed carry permit. Finally, during her interviews with police, appellant was able

to recall and discuss basic safety rules for handling firearms.

                                           A. The Trial

       During the Commonwealth’s case in chief, appellant became visibly upset on three

separate occasions – two of which resulted in appellant waiving her right to be present during the

presentation of the Commonwealth’s evidence.

       First, during the Commonwealth’s playing of the video of appellant’s interview with

police, defense counsel informed the court that appellant needed to take a break. In response, the

court took a thirty-minute recess so appellant could compose herself. Before resuming the video,

the court spoke with appellant and her counsel about what was upsetting her. Appellant

acknowledged that watching the video was upsetting, and the court asked if appellant wanted to

continue watching it. Appellant responded, “No, please. Please no.” Appellant had discussed

                                                -4-
with her attorneys the possibility of not being present in the courtroom while the video played,

and appellant believed that her absence during it would not hurt her ability to discuss the case

with her attorneys. Given the prospect of appellant choosing to absent herself from the trial, the

court explained that appellant had a significant constitutional right to be present during every

portion of the trial. Only appellant could choose to waive that right.1 The court then took an

early lunch recess to enable appellant to further discuss the matter with her attorney.


       1
           The court informed appellant of the following:

                THE COURT: Okay. Ms. Smith, here is what your attorneys are
                asking me to do because you know that you have an absolute right
                to be present in this courtroom during every word that is taking
                place in this trial. You understand that?

                DEFENDANT SMITH: Yes. Yes, I do.

                THE COURT: And no one can make you leave this courtroom,
                and no one can continue on with this trial without you present.

                DEFENDANT SMITH: Okay.

                THE COURT: Unless you want me to. You understand that?

                DEFENDANT SMITH: Yes, I do.

                THE COURT: Because it’s your right to be present during every
                part of this proceeding. You can also waive or give up that right
                for all or a part of the proceedings.

                DEFENDANT SMITH: Okay.

                THE COURT: I mean, if what you decide after talking in private
                with your attorneys is that you do not want to be present during
                certain portions of this, for instance, the video, you have that right,
                you can make that decision and you would not be in the courtroom
                if that’s what you tell me you want to do during the continuation of
                the videos, and then you can come back into the courtroom at any
                time. I mean, if you just want to be out for that part and come back
                you can do that. You understand?

                DEFENDANT SMITH: Yes, ma’am.

                                                 -5-
       The second occurrence of appellant becoming visibly upset occurred after the lunch

recess when the Commonwealth resumed showing the same video. After the jury was removed,

appellant told the court, “I waive those rights to be here when you play those videos. I can’t.”

The court took another recess to enable defense counsel to confer with appellant and to enable

appellant to calm down. After the recess, defense counsel informed the court that he was very

concerned and that appellant had been diagnosed as having “very severe PTSD-- as a result of

what happened here.” Defense counsel said, “It appears to me that Ms. Smith is being taken

back to the moment of what was going on there and she was distraught, she was completely

overwhelmed asking to stop the trial for the day.” Defense counsel made a motion “to pause for

today” so appellant could speak with a mental health doctor whom she had previously seen.

That doctor was a witness scheduled to testify on the following day.

       The court asked appellant if she was experiencing any physical pain, and appellant

responded that she had a headache and was experiencing chest pains. Appellant said, “I’m

physically reliving everything right now.” However, appellant said that the trial could proceed if

she did not need to be present for the video. Appellant acknowledged that she understood that



               THE COURT: But it’s a significant right and so I want you to
               think seriously about it, Ms. Smith, because I know it’s difficult for
               you to be here, but it’s also important that you’re able to see and to
               hear the evidence that’s being presented against you. You have
               attorneys who can do that for you and can help you, but it’s a
               significant and a Constitutional Right that you’re giving up to be
               present during all portions of the trial. So what I’m going to do
               right now is I’m going to bring the jury out for just a minute, I
               think I’m going to go ahead and send them to lunch now, we’re
               just going to take an early lunch so that you have an opportunity in
               privacy, relative privacy, to, number one, compose yourself and,
               number two, talk to your attorneys at length about whether you
               want to be in the courtroom when we come back and when we
               proceed. All right. Because it’s not a decision you should make
               hastily. All right. You following me, Ms. Smith?

               DEFENDANT SMITH: Yes, ma’am.
                                      -6-
she would not have another opportunity to view the video. Appellant also said that she was not

having any problem communicating with her attorneys and had no questions about their abilities

to continue in her absence. Based on appellant’s statements, the court found that she waived her

right to be present for the playing of the video and that she understood she could return to the

courtroom at any point. Over defense counsel’s objection, the court made the following finding:

               I am making a finding based on the observations here today that
               Ms. Smith is, first of all, competent and, secondly, that she
               understands her rights, she understands the significance of those
               rights, she understands how to exercise those rights and that she
               has made a voluntary and an intelligent decision to waive her right
               to be present in the courtroom during a certain portion of this trial.
               So I certainly understand the objection, it’s noted for the record,
               but I’ve made that finding.

This was the first point at which appellant was absent during the presentation of the

Commonwealth’s evidence.

       The third time appellant became visibly upset was during Detective Lunsford’s testimony

and demonstration of the functioning of a handgun. Appellant informed the court that she was

upset by the sound of the gun, and she requested to absent herself during the remainder of the

demonstration. Defense counsel expressed concern that appellant was not rationally capable of

waiving her right to be present. However, the court found that appellant, while upset, was

rational, intelligent, and capable of making a decision as to whether she wanted to remain in the

courtroom.2 Thereafter, appellant left the courtroom for the remainder of the demonstration.



       2
          The court stated, “What I have done in each one of these circumstances is given
Ms. Smith some time by herself essentially to gather herself, and then time to speak to her
attorneys. I understand that you feel it may not be enough time, but I am convinced that even
when upset as Ms. Smith is now, I mean, she’s crying, she’s upset, but she is rational, she’s
intelligent, she’s rational, she is capable not of predicting what it is that is going to upset her but
in recognizing what it is that upsets her and in making decisions.” The court went on to make
the following finding, “And so, Mr. Johnson, your concerns are legitimate and I understand
them, but I think Ms. Smith is, and I’m finding that Ms. Smith is capable of making an intelligent
and a voluntary decision as to when she chooses to be present and not.”
                                                  -7-
       At the conclusion of the Commonwealth’s case, defense counsel made a motion to strike,

which the court denied. During her case in chief, appellant opted not to testify, and defense

counsel made a renewed motion to strike, which the trial court again denied.

                            B. Jury Instructions and Post-Trial Matters

       When the evidentiary portion of the trial concluded, the court issued jury instructions that

were jointly drafted and agreed to by counsel. The court instructed the jury on the elements of

first-degree murder as well as the lesser homicide offenses of second-degree murder, voluntary

manslaughter, and involuntary manslaughter. The language of this instruction on murder and

voluntary manslaughter mirrored Virginia’s Criminal Model Jury Instruction G33.700, “Lesser

Included Offenses.”

       Instruction 6 to the jury states:

               Mrs. Smith is charged with the crime of first degree murder. The
               Commonwealth must prove beyond a reasonable doubt each of the
               following elements of that crime:

                   (1) That Ms. Smith killed Sean Smith; and
                   (2) That the killing was done with malice; and
                   (3) That the killing was willful deliberate and premeditated.

               If you find from the evidence that the Commonwealth has proved
               beyond a reasonable doubt each of the above elements of the crime
               as charged, then you shall find Mrs. Smith guilty of first degree
               murder but you shall not fix the punishment until your verdict has
               been returned and further evidence has been heard by you.

               If you find from the evidence that the Commonwealth has proved
               beyond a reasonable doubt each of the first two elements of the
               offense as charged but you do not find beyond a reasonable doubt
               that the killing was willful, deliberate and premeditated, then you
               shall find Mrs. Smith guilty of second degree murder but you shall
               not fix the punishment until your verdict has been returned and
               further evidence has been heard by you.

               If you find that the Commonwealth has failed to prove beyond a
               reasonable doubt that the killing was malicious but that the
               Commonwealth has proved beyond a reasonable doubt that
               Mrs. Smith killed Sean Smith and further:
                                               -8-
                   (1) That the killing was the result of an intentional act; and
                   (2) That the killing was committed while in the sudden heat of
                   passion upon reasonable provocation;

               then you shall find Mrs. Smith guilty of voluntary manslaughter
               but you shall not fix the punishment until the verdict has been
               returned and further evidence has been heard by you.

               If you find that the Commonwealth has failed to prove beyond a
               reasonable doubt the elements of voluntary manslaughter, but you
               find that the Commonwealth has proven beyond a reasonable
               doubt that:

                   (1) That Mrs. Smith killed Sean Smith; and
                   (2) That the killing, although unintended, was the direct result
                   of negligence so gross, wanton and culpable as to show a
                   callous disregard of human life;

               then you shall find Mrs. Smith guilty of involuntary manslaughter
               but you shall not fix the punishment until your verdict has been
               returned and further evidence has been heard by you.

               If you find that the Commonwealth has failed to prove beyond a
               reasonable doubt any one or more of the elements of involuntary
               manslaughter, then you shall find Mrs. Smith not guilty. If you
               find that the Commonwealth has failed to prove beyond a
               reasonable doubt any of the above offenses, then you shall find the
               defendant not guilty.

       No jury instruction was given regarding the type of actions or conduct that can legally

give rise to a “reasonable provocation” that can negate malice – or that is insufficient to be such

a reasonable provocation.

       After the case was submitted to the jury, defense counsel made a motion for a mistrial.

Defense counsel argued that appellant was not “able to make a voluntary rational decision free of

her rationality being overborne by emotion,” and, “that it would deprive her of her due process

rights to continue with this trial because she was deprived of her right to testify.” Therefore,

defense counsel argued that appellant was not capable of making a voluntary, rational decision

regarding her right to testify. Defense counsel also argued that appellant was intermittently

incompetent during the trial based upon her PTSD. The trial court denied defense counsel’s
                                                -9-
motion and found that, while the subject matter of the trial was upsetting for everyone involved,

appellant was able to effectively communicate with the court and her counsel throughout the

trial. Furthermore, the court found that appellant was capable of making her own decision at trial

concerning the right to be present and her right to testify. Finally, the court also found that no

person associated with the government had infringed on the appellant’s rights and prevented her

from testifying.

       The jury convicted appellant of voluntary manslaughter, the trial court rejected defense

counsel’s motion to set aside the verdict, and this appeal followed.

                                           II. ANALYSIS

       A. Sufficiency of the Evidence on Appellant’s Voluntary Manslaughter Conviction

       On brief, appellant challenges the sufficiency of the evidence to support her conviction of

voluntary manslaughter. She argues that the evidence is insufficient because she believed the

gun was unloaded at the time she fired it; therefore, the killing was not intentional. She also

argues that the Commonwealth failed to prove voluntary manslaughter because words alone are

insufficient to give rise to a “reasonable provocation.” Appellant contends that the evidence, at

most, supported a conviction of involuntary manslaughter.

       In order to properly assess appellant’s argument, it is necessary to review the law in

Virginia on the crime of voluntary manslaughter. Code § 18.2-35 classifies voluntary

manslaughter as a Class 5 felony; however, the statute does not define the offense. Accordingly,

because the General Assembly has not statutorily defined the offense of voluntary manslaughter,

we must look to the common law. See Code § 1-200 (“The common law of England, insofar as

it is not repugnant to the principles of the Bill of Rights and Constitution of this Commonwealth,

shall continue in full force within the same, and be the rule of decision, except as altered by the

General Assembly.”).

                                               - 10 -
       In 1769, in his Commentaries on the Laws of England, Sir William Blackstone defined

the offense of manslaughter as follows: “Manslaughter is therefore thus defined, the unlawful

killing of another, without malice either express or implied: which may be either voluntarily,

upon a sudden heat; or involuntarily, but in the commission of some unlawful act.” 4 William

Blackstone, Commentaries on the Laws of England *190-91 (1769) [hereafter “Blackstone”]

(emphasis added). The Supreme Court of Virginia adopted this definition in M’Whirt’s Case, 44

Va. (3 Gratt.) 594, 605 (1846). Almost fifty years later, in Byrd v. Commonwealth, 89 Va. 536,

538, 16 S.E. 727, 728 (1893) (citing 4 Blackstone *190), the Supreme Court continued to rely on

Blackstone’s definition of voluntary manslaughter as arising “from the sudden heat of the

passions.”

       Blackstone also commented on the difference between murder and manslaughter. He

explained:

               [W]e may take it for a general rule, that all homicide is malicious,
               and of course amounts to murder, unless where [1] justified by the
               command or permission of the law; [2] excused on the account of
               accident or self-preservation; [3] or alleviated into manslaughter,
               by being either the involuntary consequence of some act, not
               strictly lawful, or (if voluntary) occasioned by some sudden and
               sufficiently violent provocation.

4 Blackstone *201 (emphasis added). The Supreme Court also recognized this distinction in

M’Whirt’s Case, stating, “The difference between the crimes of murder and manslaughter,

consists in this, that manslaughter, (where voluntary,) arises from the sudden heat of the

passions, murder from the wickedness of the heart. Malice aforethought is the grand criterion

which distinguishes murder from other killings.” M’Whirt’s, 44 Va. (3 Gratt.) at 605 (citing 4

Blackstone *198).

       Both of Virginia’s appellate courts have also continued to use this language when

discussing voluntary manslaughter in more recent cases. See Jenkins v. Commonwealth, 244

                                               - 11 -
Va. 445, 457, 423 S.E.2d 360, 368 (1992) (“To reduce homicide from murder to voluntary

manslaughter, the killing must have been done in the heat of passion and upon reasonable

provocation.” (quoting Barrett v. Commonwealth, 231 Va. 102, 105-06, 341 S.E.2d 190, 192

(1986))); Rhodes v. Commonwealth, 41 Va. App. 195, 200, 583 S.E.2d 773, 775 (2003) (“A

killing done in the heat of passion and upon reasonable provocation will reduce a homicide from

murder to voluntary manslaughter.”).

       The Commonwealth also continues to follow the common law principle that words alone

are not sufficient to engender a reasonable provocation that incites passion and negates the

presence of malice. See, e.g., Martin v. Commonwealth, 184 Va. 1009, 1016-17, 37 S.E.2d 43,

46 (1946) (“It has long been the settled rule in Virginia that words alone, however grievous or

insulting, cannot justify taking human life with a deadly weapon . . . .”); McCoy v.

Commonwealth, 133 Va. 731, 740, 112 S.E. 704, 707 (1922) (“[M]ere words or gestures,

however insulting or irritating they may be by reason of their abusive, contemptuous or indecent

character, do not constitute adequate provocation in law for such passion or heat of blood as will

reduce an intentional homicide from murder to manslaughter.”); Rhodes, 41 Va. App. at 201,

583 S.E.2d at 776 (“Words alone, no matter how insulting, are never sufficient to constitute heat

of passion.”).

       Appellant argues that her conviction must be reversed, contending that Virginia case law

defines voluntary manslaughter as a homicide committed in the heat of passion upon reasonable

provocation (and requiring more than words to constitute sufficient provocation).3 Appellant

argues this because she claims that heat of sudden passion is an element of the offense of

voluntary manslaughter that must be established by the Commonwealth beyond a reasonable


       3
         The jurors were not instructed that “words alone” cannot give rise to such a reasonable
provocation. However, as explained above, settled Virginia case law supports the common law
principle that words alone would not be enough for reasonable provocation.
                                              - 12 -
doubt and that, here, the Commonwealth failed to prove that “element.” Given the requirement

that we should decide cases on the best and narrowest grounds, see Commonwealth v. White,

293 Va. 411, 419, 799 S.E.2d 494, 498 (2017) (recognizing that “[t]he doctrine of judicial

restraint dictates that we decide cases ‘on the best and narrowest grounds available’” (quoting

Commonwealth v. Swann, 290 Va. 194, 196, 776 S.E.2d 265, 267 (2015))), we need not decide

in this case whether heat of passion upon reasonable provocation is an element of voluntary

manslaughter because the jurors in this case were instructed that, in order to find appellant guilty

of voluntary manslaughter, the Commonwealth must prove “[t]hat the killing was committed

while in the sudden heat of passion upon reasonable provocation.” As stated supra, there was no

objection by appellant’s counsel to the jury instructions at trial, nor did appellant assign error to

that instruction on appeal. In fact, the jury instructions were submitted to the trial court by the

agreement of counsel of both parties. As a result, neither the accuracy of the jury instructions

nor the propriety of their submission to the jury is now before us on appeal. Knight v.

Commonwealth, 18 Va. App. 207, 216, 443 S.E.2d 165, 170 (1994) ([“O]ur consideration of

these issues on appeal is barred because appellant failed to object properly at trial.”). See

Owens-Illinois, Inc. v. Thomas Baker Real Estate, Ltd., 237 Va. 649, 652, 379 S.E.2d 344, 346

(1989) (“It is well settled that instructions given without objection become the law of the case

and thereby bind the parties in the trial court and this Court on review.”); see also Wagoner v.

Commonwealth, 289 Va. 476, 485 n.2, 770 S.E.2d 479, 484 n.2 (2015) (noting that where neither

party objected to the jury instruction defining proximate cause, that “definition of proximate

cause is the law of the case, binding on the parties as well as this Court”); Wintergreen Partners,

Inc. v. McGuirewoods, LLP, 280 Va. 374, 379, 698 S.E.2d 913, 916 (2010) (“Because

Wintergreen neither objected nor assigned error to the instructions or the verdict form [regarding

respondeat superior and premises liability], they became the law of the case.”). Consequently,

                                                - 13 -
the model jury instruction, which appears to have been modeled from Virginia Supreme Court

case law, required the Commonwealth to prove beyond a reasonable doubt “(1) [t]hat the killing

was the result of an intentional act; and (2) [t]hat the killing was committed while in the sudden

heat of passion upon reasonable provocation.” 4

       Assuming without deciding that reasonable provocation is an element of voluntary

manslaughter in this case, given the jury instruction here, we do not need to actually decide

whether the evidence was sufficient for voluntary manslaughter because of the rule expressed by

the Supreme Court in Blankenship v. Commonwealth, 193 Va. 587, 70 S.E.2d 335 (1952), and in

Connell v. Commonwealth, 144 Va. 553, 131 S.E. 196 (1926); see Taylor v. Commonwealth,

186 Va. 587, 590, 43 S.E.2d 906, 908 (1947) (“For nearly fifty years the rule so declared has

been followed consistently.”); see also Puckett v. Commonwealth, 182 Va. 237, 28 S.E.2d 619

(1944); Fleming v. Commonwealth, 170 Va. 636, 196 S.E. 696 (1938); Maxwell v.

Commonwealth, 165 Va. 860, 183 S.E. 452 (1936); Tucker v. Commonwealth, 159 Va. 1038,

167 S.E. 253 (1933); Burton & Conquest v. Commonwealth, 108 Va. 892, 62 S.E. 376 (1908).




       4
         The concurrence offers intriguing points and thoughtful comments on the crime of
voluntary manslaughter and on the rather unique nature of this case on appeal. As the
concurrence explains, there is some support for viewing heat of passion as a mitigating
circumstance, often argued by the defendant, rather than as an element that the Commonwealth
must prove beyond a reasonable doubt – as the jury instructions in this case provide and as the
Virginia Supreme Court case law seems to dictate. See McCoy, 133 Va. at 738, 112 S.E. at 707
(“The court, therefore, very properly told the jury by Commonwealth’s instruction 4 . . . ‘that
manslaughter is the intentional killing of one person by another upon sudden heat and upon
reasonable provocation without malice.’”); Byrd, 89 Va. at 538, 16 S.E. at 728 (“[M]anslaughter,
when voluntary, arises from the sudden heat of the passions . . . .”). In this unusual case,
appellant never argued to the trial court or to the jury that appellant’s indictment for murder
should be reduced to voluntary manslaughter because the killing occurred in the heat of passion
upon reasonable provocation. However, we need not resolve these potential discrepancies
because in this case, we are bound by the jury instructions and because we must follow the
precedent set by the Supreme Court of Virginia in Blankenship v. Commonwealth, 193 Va. 587,
70 S.E.2d 335 (1952), and its predecessors, including Connell v. Commonwealth, 144 Va. 553,
131 S.E. 196 (1926).
                                                 - 14 -
       In Blankenship, the Supreme Court explained:

               [T]he rule supported by the weight of authority seems to be that if
               the evidence demands or warrants a conviction of a higher degree
               of homicide than that found by the verdict, and there is either no
               evidence in support of acquittal or, if there is, it is not sufficient to
               warrant or require acquittal, or is disbelieved by the jury, the
               defendant is not entitled to a reversal or a new trial on the ground
               that the court instructed on the lower degree of homicide, as to
               which there was no evidence, the theory being that he is not
               prejudiced thereby and cannot complain.

Blankenship, 193 Va. at 593, 70 S.E.2d at 338.

       In Blankenship, a wife was charged with first-degree murder for shooting her husband as

he slept. Wife initially lied to the police, telling them an unidentified intruder shot her husband.

Id. at 588, 70 S.E.2d at 335. Wife subsequently changed her story and admitted to waking in the

morning to find her husband shot with the pistol lying near her hand. Id. at 588-89, 70 S.E.2d at

336. She claimed to have no recollection of shooting her husband. Id. at 589, 70 S.E.2d at 336.

Testimony from numerous witnesses supported the fact that husband and wife were a loving

couple and that wife had a reputation in the community for being truthful. Id. At the close of the

evidence, the jury was instructed on the lesser homicide offenses, including involuntary

manslaughter. Id. at 590, 70 S.E.2d at 336. Subsequently, the jury convicted wife of involuntary

manslaughter. Id. at 588, 70 S.E.2d at 335. On appeal, wife challenged the trial court’s

instructing the jurors on the lesser homicide offenses, and claimed that the evidence was

insufficient to find her guilty of any offense. Id. at 590, 70 S.E.2d at 336. There was no

evidence in Blankenship to support the jury’s finding of involuntary manslaughter. Id. at

591-92, 70 S.E.2d at 337. In upholding the conviction, the Supreme Court stated as follows:

               [T]he verdict of a jury finding an accused guilty of a lesser degree
               of homicide would not be disturbed, even though the evidence
               adduced tended to prove murder in the first degree and none other.
               . . . [U]nless this practical application of the principles of law [is]
               upheld, “owing to the tenderness of juries and their reluctance to
               impose the highest penalty, many crimes would go wholly
                                                 - 15 -
               unpunished, and thus the rigor of the law would tend rather to the
               promotion than to the prevention of crime.”

Id. at 592, 70 S.E.2d at 337-38 (quoting Burton & Conquest, 108 Va. at 900, 62 S.E. at 379).

       Given the standard of review we must apply in sufficiency cases and the rule in

Blankenship (and the line of Supreme Court cases that are its predecessors), the appropriate line

of analysis is not only whether any rational factfinder could have found the evidence sufficient

for voluntary manslaughter but also whether any rational factfinder could have found the

evidence sufficient for second-degree murder. See Crowder v. Commonwealth, 41 Va. App.

658, 663, 588 S.E.2d 384, 387 (2003) (“We must instead ask whether ‘any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’” (quoting

Kelly v. Commonwealth, 41 Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc));

Maxwell v. Commonwealth, 275 Va. 437, 442, 657 S.E.2d 499, 502 (2008) (“The issue upon

appellate review is ‘whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.’” (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979))). As with

all sufficiency questions on appeal, we undertake this analysis without engaging in

impermissible appellate fact-finding. See Perry v. Commonwealth, 280 Va. 572, 579, 701

S.E.2d 431, 435 (2010).

       Here the record shows that appellant freely admitted to responding police officers that

she shot and killed the victim. The record also shows that appellant intentionally raised the gun,

pointed it in the victim’s direction, and pulled the trigger. Appellant admitted in her statements

to police that she and the victim had been arguing, as both her daughters also told the police –

and that the argument had upset her – although she claimed that she was no longer angry when

she pulled the trigger. In addition, the Commonwealth established (and appellant does not

dispute) that appellant had completed a training course on pistol safety and knew the safety
                                               - 16 -
rules for handling a firearm. Furthermore, “malice may be inferred ‘from the deliberate use of a

deadly weapon.’” See Knight v. Commonwealth, 61 Va. App. 148, 156, 733 S.E.2d 701, 705

(2012) (internal quotes and citations omitted). Therefore, applying the Supreme Court’s rule in

Blankenship, based on the permissible inferences that a rational factfinder could draw from the

evidence in the record, we cannot conclude that no rational factfinder could have found

appellant guilty of second-degree murder. As in Blankenship, appellant was not prejudiced by

the jury’s reluctance to convict her of murder. Therefore, appellant is not entitled to a reversal

of her voluntary manslaughter conviction or a new trial.

       The concurrence disagrees with the necessity of our applying the rule in Blankenship

and its predecessors.5 However, an analysis of Connell illustrates the need for us to utilize the

rule in Blankenship. In Connell, the appellant was convicted of voluntary manslaughter. 144

Va. at 554, 131 S.E. at 197. The Commonwealth’s evidence established that Garnett Connell

killed the victim when they were working for a lumber company. Id. Connell approached the

victim, and when he was approximately sixteen feet away, he picked up an axe, which was

lying on the ground. Id. at 555, 131 S.E. at 197. Connell continued to approach, and when he




       5
         The concurrence claims our reliance on Blankenship is unnecessary, and states that
Blankenship is “likely no longer valid precedent.” The concurrence arrives at this conclusion in
part based on its argument that the analysis in Blankenship is dependent upon a burden-shifting
presumption that was deemed unconstitutional in Mullaney v. Wilbur, 421 U.S. 684 (1975).
However, in Hodge v. Commonwealth, 217 Va. 338, 228 S.E.2d 692 (1976), the Supreme Court
of Virginia considered the constitutionality of the law dealing with presumption in light of the
United States Supreme Court’s decision in Mullaney, and found that Virginia’s law simply did
not violate Mullaney. The Supreme Court in Hodge stated that what had been referred to as a
“presumption” in Virginia was actually only a permissible inference. The Supreme Court
concluded, “We believe that the presumption of second degree murder employed in Virginia is
the type [of] procedural device permitted by Mullaney.” Id. at 342, 228 S.E.2d at 695.
        Recognizing that the presumption of second-degree murder is actually an inference rather
than a presumption, the rule in Blankenship would still apply to this case. Furthermore, as the
Supreme Court has not overturned Blankenship and its predecessor decisions in that long line of
cases, we continue to be bound by the Supreme Court’s decisions in these cases.
                                                - 17 -
was close enough, he struck the deceased twice with the head of the axe and the third time with

its blade, burying it in his skull. Id.

        Claiming self-defense, Connell testified that, as he approached the victim, the victim

threatened to kill him while running his hand to his hip pocket and bringing it out again while

approaching Connell. Id. Connell claimed that it was only then that he struck the victim with

the axe. Id. Connell also testified that, at the time he hit the victim, he could see something in

the victim’s hand, and the victim had previously told him that the victim carried a razor and a

pistol with him. Id.

        After reviewing the evidence, the Court stated, “By their [the jury’s] verdict they

rejected the defense of the accused, but, somewhat illogically, found him guilty of voluntary

manslaughter, instead of murder.” Id. at 556, 131 S.E. at 197. On appeal, Connell argued that

the evidence justified either a conviction of murder, or an acquittal based on self-defense.

Instead of upholding Connell’s conviction for voluntary manslaughter because the evidence was

sufficient to show the intentional killing of another (but without malice), assuming that those

elements are all that is necessary for a voluntary manslaughter conviction, the Supreme Court

held that the evidence was sufficient for murder, and “one convicted of a crime, sufficiently

charged but less in degree than the evidence justifies, cannot complain of such an error in his

own favor.” Id. at 557, 131 S.E. at 197 (citing State v. Lindsey, 5 P. 822 (Nev. 1885)). In this

case, we are presented with the same options as the Supreme Court was in Connell, and we are

bound by that precedent. Therefore, for all the reasons noted, we must apply the rule in

Blankenship and Connell, and affirm appellant’s conviction by recognizing that appellant is not

prejudiced by the jury’s decision to find her guilty of voluntary manslaughter.




                                               - 18 -
     B. The Denial of Appellant’s Motion for a Mistrial and Motion to Set Aside the Verdict

        We choose to address together appellant’s second and third assignments of error because

both deal with the question of appellant’s competency during the trial, and whether she

voluntarily and intelligently waived her right to be present during certain portions of the trial and

her right to testify.

        “The determination whether a criminal defendant is competent to stand trial is a question

of fact that will not be disturbed on appeal unless plainly wrong.” Orndorff v. Commonwealth,

271 Va. 486, 500, 628 S.E.2d 344, 351 (2006). “In conducting our review, we consider the

evidence in the light most favorable to the Commonwealth, the prevailing party on this issue in

the circuit court.” Id. at 500, 628 S.E.2d at 352.

        Here, viewing the evidence in that light, as we must on appeal, the record is clear that

appellant was upset on numerous occasions at trial by the Commonwealth’s evidence. On two

such occasions, the appellant freely chose to remove herself from the courtroom. Before

allowing the appellant to temporarily leave the courtroom during the trial, the trial court went to

great lengths to ensure that appellant understood that she was giving up a significant

constitutional right. Also, the trial court explained that the matter could only proceed without

her if appellant freely chose to be absent. The court also explained that appellant could return to

the courtroom at any time.

        The trial judge had the ability to observe and speak with appellant during the trial. Also,

on two separate occasions the trial judge found that appellant was competent, fully understood

her rights, and was able to communicate with the court and her counsel, and ultimately that

appellant chose to waive both her right to be present for the presentation of certain evidence –

and her right to testify. Accordingly, we affirm the trial court’s decisions as the evidence

showed that the trial court went to significant lengths to give appellant breaks to compose herself

                                               - 19 -
– and went to considerable effort to make sure appellant understood what rights she was waiving

– and to make sure that she could communicate intelligently with her counsel and the court. We

hold that the trial court’s conclusion and decision were not plainly wrong.

                             C. Appellant’s Motion to Pause the Trial

       “A motion for a continuance . . . is addressed to the sound discretion of the trial court

whose decision will not be reversed unless the record affirmatively shows an abuse of such

discretion.” Smith v. Commonwealth, 16 Va. App. 630, 634, 432 S.E.2d 2, 5 (1993) (quoting

Shifflett v. Commonwealth, 218 Va. 25, 30, 235 S.E.2d 316, 319 (1977)).

       Appellant claims that the trial court erred by denying her motion to pause the hearing

until the following day to enable her to seek mental health treatment. Appellant argues that the

trial court’s denial of the motion subjected the appellant to a trial that she lacked the requisite

competency to understand. As discussed supra, the trial court went to great lengths to ensure

that appellant understood her rights. Appellant chose to waive her rights and was found to be

competent by the trial court on two separate occasions. Given the record before us, we cannot

say that the trial court abused its discretion by denying appellant’s motion.

                                          III. CONCLUSION

       Here, appellant was convicted of voluntary manslaughter, a lesser homicide than murder.

Because the jury was instructed that in order to convict appellant of voluntary manslaughter, the

Commonwealth must prove “[t]hat the killing was committed while in the sudden heat of passion

upon reasonable provocation,” we are bound by that instruction on appeal. While appellant

claims that she is entitled to a reversal of her conviction and a new trial on involuntary

manslaughter because the Commonwealth failed to prove this “element,” the longstanding rule

stated by the Supreme Court in Blankenship, in Connell, and in a long line of cases holds

otherwise. Here, we cannot say that no rational factfinder could find the evidence sufficient to

                                                - 20 -
conclude that the elements necessary for a higher level of homicide – second-degree murder –

were present. Therefore, we cannot say the jury did not simply decide to show mercy or that

appellant has been prejudiced by being convicted of the lesser homicide offense of voluntary

manslaughter.

       Looking to appellant’s other assignments of error, we note that the trial court went to

great lengths to ensure that appellant was aware of her significant constitutional right to be

present at trial and her right to testify in her own defense. After being repeatedly reminded of

her rights (and given breaks to compose herself), appellant freely decided to temporarily leave

the courtroom during the presentation of some evidence that upset her – and not to testify at trial.

The trial court went to great lengths to give appellant additional time to compose herself and to

communicate in relative privacy with her counsel at numerous points in the trial prior to

appellant’s freely choosing to temporarily leave the courtroom. Therefore, we find that the trial

court also did not abuse its discretion by denying appellant’s motion to continue the trial to

another day.

       For all of these reasons, we affirm appellant’s conviction for voluntary manslaughter.

                                                                                          Affirmed.




                                               - 21 -
Humphreys, J., concurring in the judgment.

       I join my colleagues in affirming the judgment in this case. I also join in Parts B and C

of the majority’s analysis with respect to appellant’s latter three assignments of error regarding

the circuit court’s denial of her motions for a mistrial and to set aside the verdict because of her

alleged sporadic incompetency during her trial; the denial of her motions for a mistrial and to set

aside the verdict due to her alleged PTSD flashback; and her motion to “pause” the trial pending

her receipt of mental health treatment.

       However, regarding appellant’s first assignment of error with respect to the sufficiency of

the evidence to support her conviction of voluntary manslaughter, I must respectfully depart

from the analysis of my colleagues in Part A of the majority opinion.

       The parties and the majority concede that the model jury instruction that was used in this

case, defining the possible verdicts and the elements the Commonwealth was required to prove

for each, was unobjected to and permitted the jury to render a verdict of guilty to voluntary

manslaughter. Those two facts should be dispositive of this assignment of error since, by failing

to object to the instruction, appellant conceded in the circuit court that the Commonwealth’s

evidence was legally sufficient to support a potential verdict of voluntary manslaughter and also

waived appellate review with respect to any defects in the wording of that instruction or whether

it should have been given at all. Thus, on appeal, she may not adopt an inconsistent legal

position in that regard. See Rule 5A:18; see also Dufresne v Commonwealth, 66 Va. App. 644,

653, 791 S.E.2d 335, 339 (2016) (en banc). This analysis would be the narrowest and best basis

for the disposition of this assignment of error. However, although my colleagues in the majority

acknowledge these facts and our duty is to decide cases on the narrowest and best grounds, they

nevertheless elect to proceed with an analysis that, in my view, is both erroneous and further




                                                - 22 -
confuses an already murky legal landscape with respect to the nature of the offense of voluntary

manslaughter.

       In fairness to my colleagues, I concede that there are conflicting cases from both this

Court and our Supreme Court that paint a rather confusing picture of how “heat of passion”

factors into a sufficiency of the evidence analysis with respect to the crime of voluntary

manslaughter. However, because the majority’s entirely superfluous analysis will add to that

confusion and create a host of entirely unnecessary problems for prosecutors and trial court

judges and furthermore, because I believe the majority’s analysis to be seriously flawed, I feel

compelled to offer my view in response. In addition, I fervently disagree with the majority

insofar as it finds it necessary to apply our Supreme Court’s holding in Blankenship v.

Commonwealth, 193 Va. 587, 70 S.E.2d 335 (1952), to the facts of this case.

        As the majority notes, appellant’s first assignment of error is essentially that because the

jury was instructed that in order for them to convict her of voluntary manslaughter, the

Commonwealth was required to prove beyond a reasonable doubt that she acted in “heat of

passion upon reasonable provocation” and she contends that since the Commonwealth presented

no evidence that the law recognizes as legally provocative, since words alone are never legally

sufficient to constitute “reasonable provocation,” the evidence supporting the verdict was

necessarily insufficient as a matter of law.6

       I begin my response to the majority’s flawed analysis where my colleagues begin

theirs—with Code § 1-200, which stipulates that “[t]he common law of England, insofar as it is

not repugnant to the principles of the Bill of Rights and Constitution of this Commonwealth,



       6
          Again, I reiterate and note that this assignment of error should be procedurally defaulted
for the reasons already stated since by appellant’s failure to object to the voluntary manslaughter
portion of the instruction, she was conceding that the evidence presented to the jury was
sufficient to support that possible verdict.
                                                  - 23 -
shall continue in full force within the same, and be the rule of decision, except as altered by the

General Assembly.” The General Assembly has not seen fit to alter the common law definition

of voluntary manslaughter and thus trial judges and litigants in homicide cases must rely on

precedent to frame jury instructions.

       At common law, manslaughter was defined simply as “[t]he unlawful killing of another

without malice either express or implied.” 4 William Blackstone, Commentaries *190. The

model jury instruction used in this case adds as a required element that the killing be

accomplished “in the heat of passion upon reasonable provocation.” This instruction is based

upon several cases cited by the majority that, in my view, incorrectly suggest that what

historically was a mitigating circumstance at common law is actually an element of the offense.

       “The distinctions between manslaughter and murder, consists in the following. In the

former, though the act which occasions the death be unlawful, or likely to be attended with

bodily mischief, yet the malice, either express or implied, which is the very essence of murder, is

presumed to be . . . manslaughter.” 1 Sir Edward Hyde East, A Treatise of the Pleas of the

Crown 218 (London, A. Strahan ed. 1803). English common law historically classed

manslaughter as “those [killings] which take place in consequence of, 1. Provocation. 2. Mutual

combat. 3. Resistance to public officers. 4. Killing in the prosecution of an unlawful or wanton

act. 5. Killing in the prosecution of a lawful act, improperly performed, or performed without

lawful authority.” Manslaughter, A Law Dictionary Adapted to the Constitution and Laws of the

United States of America, and the Several States of the American Union; with References to the

Civil and Other Systems of Foreign Law (T. & J.W. Johnson, Law Booksellers ed. 1843).

       The common law initially did not classify voluntary or involuntary manslaughter as

separate categories of homicide and simply considered any killing lacking malice as

manslaughter. This included an unintentional killing due to gross negligence, which was just

                                               - 24 -
another factor negating the element of malice in reducing murder to manslaughter. “When death

ensues from the performance of a lawful act, it may, in consequence of the negligence of the

offender, amount to manslaughter. For instance, if the death has been, occasioned by negligent

driving.” 1 East, P. C. 263; 1 C. & P. 320 S. C. 9 E. C. L. R. 408; 6 C. & P. 629; S. C. 25 E. C.

L. R. 569. Again, “when death ensues, from the gross negligence of a medical or surgical

practitioner, it is manslaughter.” 1 Hale, P. C. 429; 3 C. & P. 632; S. C. 14 E, C. L. R. 495.

       Eventually, manslaughter was categorized as either “voluntary” upon sudden heat and

provocation or “involuntary” but in the commission of some unlawful act. See 4 William

Blackstone, Commentaries *190-93 (“As to the first or voluntary branch: if upon a sudden

quarrel two persons fight and one of them kills the other, this is manslaughter . . . for this is one

continued act of passion.” (emphasis added)); see also 1 Hawk, P. C. 82.

       My point here is that, at common law, malice was presumed to exist in every homicide

based upon yet another common law presumption that every killing was intentional.7 Thus, the

burden on the defendant to establish sufficient provocation to reduce the offense from murder to

manslaughter at common law was a response to the presumption of malice, which the common

law raised in every case of homicide. “[I]t is therefore no answer when express malice is

proved . . . and to be available the provocation must have been reasonable and recent, for no

words or slight provocation will be sufficient, and if the party has had time to cool, malice will

be inferred.” Id. (citing 1 Russ. Cr, 440; 1 East, P. C. 239).




       7
         See, e.g., Rex v. Holt, 7 C. & P. 518 (1836) (“A man must be taken to intend the
consequences of his acts.”); see also Jordan v. Commonwealth, 181 Va. 490, 493, 25 S.E.2d 249,
250 (1943) (“A man is presumed to intend the natural consequences of his act.”); Reese v. Bates,
94 Va. 321, 330, 26 S.E. 865, 869 (1897) (“Every man is presumed to intend the consequences
of his own act.”).
                                               - 25 -
       To complicate matters further, because the common law presumed the existence of

malice, the common law practice did not permit manslaughter to be directly charged.8 This was

because the common law also presumed every killing to be murder, with the defendant required

to rebut the presumption of malice by demonstrating that one of the recognized factors negating

malice existed. See 1 Hale, P. C. 455; see also Lewis v. Commonwealth, 78 Va. 732, 733 (1884)

(“[M]alice is presumed from the fact of the killing, unaccompanied with circumstances of

extenuation; and the burden of disproving malice is upon the accused.”).9

       The phrase “heat of passion” seems to originate in the words of Sir William Blackstone.

In his Commentaries, Blackstone notes that “the difference [between murder and manslaughter]

principally consists in this, that manslaughter, when voluntary, arises from the sudden heat of the

passions, murder from the wickedness of the heart.” Byrd v. Commonwealth, 89 Va. 536, 538,

16 S.E. 727, 728 (1893) (quoting 4 William Blackstone, Commentaries *138). However, in

describing what constitutes his “voluntary” category of manslaughter, Blackstone includes as

examples of “heat of passion” not only a man finding his wife in adultery with another man but

also “chance-medley.” 4 William Blackstone, Commentaries *139-45 (citing 24 Henry VIII, ch.

5 (1532) (publicizing the first official statement addressing what amounts to, in modern terms,

imperfect self-defense)).




       8
           The General Assembly statutorily modified this common law concept that manslaughter
was an offense only derivative of murder and could not be directly charged. See Code
§ 19.2-221 (“A grand jury may, in case of homicide, which in their opinion amounts to
manslaughter only, and not to murder, find an indictment against the accused for manslaughter
. . . .”).
       9
          In England, the presumption of malice was abolished by The Homicide Act, 1957, 5 &
6 Eliz. 2, c.11, 1 (Eng.).
                                              - 26 -
       However, over the last two centuries, “heat of passion upon reasonable provocation” has

evolved into the only currently legally recognized factor in the Commonwealth that negates

malice.10

       Our Supreme Court has occasionally reiterated the historically understood relationship

between murder and manslaughter.

               All homicide, is in presumption of law, malicious; and of course
               amounts to murder, unless justified, excused or alleviated; and it is
               incumbent upon the prisoner to make out, to the satisfaction of the
               Court and jury, the circumstances of justification, excuse and
               alleviation. 4 Bl. Com. 201; Honeyman’s Case, Add. 148; Bell’s
               Case, Add. 162; M’Fall’s Case, Add. 257; Lewis’ Case, Add. 282.
               This presumption of malice, which makes the homicide to be
               murder, may be repelled by the accused, where the act, though
               intentional of death, or great bodily harm, was not the result of a
               cool, deliberate judgment, and previous malignity of heart; but is
               imputable to human infirmity alone, when death ensues from
               sudden transport of passion or heat of blood, if upon reasonable
               provocation, and without malice: for on such proofs, the homicide
               will be manslaughter.

M’Whirt’s Case, 44 Va. (3 Gratt.) 594, 605 (1846).

       The majority cites M’Whirt’s Case, 44 Va. (3 Gratt.) 594, in support of its analysis and

that case and many which follow it accurately reflect the common law as it historically applied.

However, both our Supreme Court and this Court have also “defined” voluntary manslaughter in



       10
           The other common law factors that historically negated the element of malice have
either been subsumed within the crime of involuntary manslaughter or are no longer recognized
at all. For example, notwithstanding its ancient common law roots, imperfect self-defense is not
recognized in the Commonwealth to negate the element of malice. See Jackson v.
Commonwealth, 98 Va. 845, 848, 36 S.E. 487, 488 (1900) (“With regard to the necessity that
will justify the slaying of another in self-defence, it should seem that the party should not have
wrongfully occasioned the necessity; for, a man shall not in any case justify the killing of another
by a pretence of necessity, unless he were without fault in bringing that necessity upon
himself.”).
        Ironically, England abolished “heat of passion upon sudden provocation” as a mitigatory
defense sufficient to convert murder to manslaughter through § 56(1) of the Coroners and Justice
Act, which substituted “diminished capacity” and “loss of control” as mitigating factors. See
Coroners and Justice Act, 2009, § 56(1) (UK).
                                                 - 27 -
a manner that confusingly and erroneously suggests to some, apparently including the drafters of

the model jury instruction used in this case and my colleagues in the majority, that “heat of

passion upon reasonable provocation” is actually an element of the offense of voluntary

manslaughter. See, e.g., Read v. Commonwealth, 63 Va. (22 Gratt.) 924, 937-38 (1872)

(“Voluntary manslaughter is defined as an intentional killing committed while in the sudden heat

of passion upon reasonable provocation.”); see also Turner v. Commonwealth, 23 Va. App. 270,

274, 476 S.E.2d 504, 506 (1996) (citing Read, 63 Va. (22 Gratt.) at 937-38); Barrett v.

Commonwealth, 231 Va. 102, 105-06, 341 S.E.2d 190, 192 (1986). This reference to “heat of

passion upon sudden provocation” as part of a so-called definition of voluntary manslaughter

was technically correct as long as one remembers that, at the time Read was decided, the burden

of proving its existence was the defendant’s and thus any such “definition” did not equate to a

list of elements that the prosecution was required to prove beyond a reasonable doubt and in any

event, made little, if any, difference until 1975 and the United States Supreme Court’s decision

in Mullaney v. Wilbur, 421 U.S. 684 (1975).

       Mullaney specifically addressed the common law’s presumption of malice, holding that it

was unconstitutional to require a defendant charged with murder to prove that he acted “in the

heat of passion on sudden provocation” to reduce the homicide to manslaughter. See id. at

703-04. The Supreme Court in Mullaney held that such burden shifting presumptions violated

the due process requirement of the Fourteenth Amendment and that the prosecution bears the

burden to prove every element of the offense(s) charged. See id.; see also Sandstrom v.

Montana, 442 U.S. 510, 520-24 (1979).

       Post-Mullaney, the test is simple in concept if not always in application—with respect to

any and all elements of a crime, the prosecution bears the sole burden of proof to establish the

existence of each of those elements beyond a reasonable doubt. However, with respect to

                                               - 28 -
affirmative defenses, such as insanity or self-defense, the burden of persuasion to establish the

defense to the extent it raises a reasonable doubt remains the defendant’s. See, e.g., Patterson v.

New York, 432 U.S. 197 (1977); Rivera v. Delaware, 429 U.S. 877 (1976).

        In my view, in the wake of Mullaney, the “definition” of voluntary manslaughter from

Read, Barrett, and Turner now immortalized in a model jury instruction, has injected some

confusion into the Commonwealth’s case law. Specifically, post-Mullaney, these cases muddle

whether “heat of passion upon reasonable provocation” is an element of voluntary manslaughter

that the prosecution bears the burden of proving beyond a reasonable doubt or more in the nature

of a partial affirmative defense to murder for which a defendant has the burden of persuasion. I

conclude that in “defining” voluntary manslaughter “as an intentional killing committed while in

the sudden heat of passion upon reasonable provocation,” Read, Barrett, and Turner were merely

restating the historical common law formula for an offense that, until Mullaney, required an

element that only the defendant had the burden to prove, namely “heat of passion upon sudden

provocation.” Post-Mullaney, I do not read any of these cases as changing the common law

burden of proof placed upon the Commonwealth and, for the reasons that follow, I believe that

the model jury instruction used in this case was erroneous in suggesting otherwise.

        Our Supreme Court dealt expeditiously with the issue raised in Mullaney by announcing

that:

               [T]he Virginia presumption [of malice] does not cast upon the
               accused the burden of proving by a fair preponderance of the
               evidence that he acted in the heat of passion in order to put that
               critical fact in issue and to require the Commonwealth to negate
               passion beyond a reasonable doubt. The Virginia burden is
               satisfied when the accused produces some credible evidence that
               he acted in the heat of passion. But even if he produces no
               evidence, he may rely upon the Commonwealth’s evidence to
               secure a manslaughter instruction and an acquittal on the charge of
               murder, if that evidence indicates he acted in the heat of passion.
               In practical effect, therefore, the Virginia presumption amounts to

                                               - 29 -
               no more than an inference which the trier of fact is permitted, but
               is not required, to draw from proven facts.

Hodge v. Commonwealth, 217 Va. 338, 343, 228 S.E.2d 692, 695-96 (1976).

       Declaring that presumptions—enshrined in centuries of common law jurisprudence—

were all along only permissive inferences may have solved the constitutional problem Mullaney

raised for the Commonwealth. However, such re-labeling leaves at least one non-constitutional

question unanswered that is relevant to the resolution of this appeal selected by the majority:

Since the entire foundation of the crime of manslaughter at common law rested upon two

presumptions that are now no more than permissive inferences—the presumptions that every

killing of another is both intentional and malicious—what are the elements of voluntary

manslaughter that require proof of beyond a reasonable doubt?

       In answering that question, it seems logical to begin with what is pretty clearly to me not

an element of voluntary manslaughter—“heat of passion upon reasonable provocation.” In my

view, there are at least two reasons why.

       First, as already noted, because of the pre-Mullaney presumptions of intent and malice,

the burden of establishing “heat of passion upon sudden provocation” at common law has always

been a burden placed on the defendant and has never been the responsibility of the prosecution to

prove. Only the model jury instruction used in this case has ever expressly stated otherwise and I

do not read any post-Mullaney case from our Supreme Court, to have placed any burden on the

Commonwealth to negate beyond a reasonable doubt, an element of murder in order to obtain a

conviction for the lesser-included offense of voluntary manslaughter. Although the model jury

instruction cites Read and its progeny as its source, as already noted, the “definition” found in

Read et al. cannot be synonymous with the elements for which the Commonwealth has the

burden of proof. This is because, at the time Read was decided and initially created the

“definition” of voluntary manslaughter that has been carried forward by both appellate courts of
                                               - 30 -
the Commonwealth into the jury instruction used in this case, the burden to establish the

“definitional” element of “heat of passion upon sudden provocation” was clearly still the burden

of the defendant.

       Second, it seems to me that an even more dispositive argument that “heat of passion upon

reasonable provocation” is not properly an element of voluntary manslaughter is that, if such

were the case, the model jury instruction used here is infirm for yet another reason. If “heat of

passion upon reasonable provocation” is an element they are required to prove, the prosecutors

of the Commonwealth will be startled to learn that the offense of voluntary manslaughter is no

longer an option as a possible alternative verdict in a murder case since voluntary manslaughter

can no longer fill its centuries long role as a lesser-included offense of murder under the

Blockberger test. See Blockberger v. United States, 284 U.S. 299, 304 (1932) (“The applicable

rule is that, where the same act or transaction constitutes a violation of two distinct statutory

provisions, the test to be applied to determine whether there are two offenses or only one is

whether each provision requires proof of an additional fact which the other does not.”). For both

of these reasons, I conclude that the “definition” of voluntary manslaughter offered up by Read

and its progeny is not a laundry list of the elements of voluntary manslaughter that the

Commonwealth must prove beyond a reasonable doubt.

       Applying the statutory mandate for construction of the common law found in Code

§ 1-200, coupled with the constitutionally mandated removal of the presumptions of intent to kill

and malice in every homicide, I conclude that the definitional elements of voluntary

manslaughter compatible with the common law as circumscribed by the Constitution through

Mullaney are, to only slightly paraphrase Blackstone: “[t]he [intentional] killing of another [in

the absence of sufficient evidence of] malice[.]” See 4 William Blackstone, Commentaries *190.

Since the existence of malice either express or implied is the only difference between

                                                - 31 -
second-degree murder and voluntary manslaughter and it would be absurd to suggest that the

Commonwealth is ever required to establish a lack of evidence beyond a reasonable doubt, it

follows that an intent to kill and the resulting death of the victim are the only elements the

Commonwealth actually needs to prove beyond a reasonable doubt to convict of voluntary

manslaughter. For these reasons, I conclude that the model jury instruction used in this case did

not correctly state the law regarding the elements of voluntary manslaughter because “heat of

passion upon reasonable provocation” is not properly an element of voluntary manslaughter that

need be proven beyond a reasonable doubt by the Commonwealth. Rather, “heat of passion” is

properly relevant only to a charge of murder and operates only as a partial affirmative defense to

offset any inference of malice—an element only of murder and not manslaughter.

       This brings me to the manner in which the majority resolves this assignment of error.

The majority avoids having to decide the question of whether reversal is required when the

evidence is insufficient to establish that the Commonwealth failed to prove the existence of an

“element” that negates another element that the Commonwealth was required to prove for a

greater offense—namely malice. The majority accomplishes this by concluding that the jury

instruction is “the law of the case”11 and relying upon our Supreme Court’s decisions in a

number of cases decided before Mullaney, in particular, Blankenship v. Commonwealth, 193 Va.

587, 70 S.E.2d 335 (1957), and Connell v. Commonwealth, 144 Va. 553, 131 S.E. 196 (1925).

       In essence, Blankenship and Connell hold that, in a murder case where no evidence

whatever was presented to warrant a reduction in the offense from murder, reversal of a



       11
           The majority relies upon our Supreme Court’s decision in Wintergreen Partners, Inc. v.
McGuirewoods, LLP, 280 Va. 374, 379, 698 S.E.2d 913, 916 (2010), for this proposition. In that
case the Court held that by failing to object to a jury instruction, the appellant could not complain
that the jury had followed it. But, I do not read the Supreme Court’s holding in that case to
require reversal when, as here, the converse is true and the evidence is sufficient as a matter of
law as it actually exists.
                                                - 32 -
conviction for a less serious offense than the jury was instructed on is not warranted because the

defendant suffered no prejudice by being convicted of a lesser offense than the law should have

permitted. See Blankenship, 193 Va. at 593, 70 S.E.2d at 338; Connell, 144 Va. at 556-57, 131

S.E. at 197.

       Applying Blankenship, the majority begins its analysis by noting that it undertakes its

“analysis without engaging in impermissible appellate fact-finding” and then proceeds to do

exactly that by concluding that “based on the permissible inferences that a rational factfinder

could draw from the evidence in the record, we cannot conclude that no rational factfinder could

have found appellant guilty of second-degree murder.” What seems to have escaped the majority

here is the fact that a rational factfinder declined to draw those permissive inferences and reach

the verdict my colleagues in the majority evidently would have preferred.

       “In determining whether credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its own determination of the

credibility of the witnesses.” Smith-Adams v. Fairfax Cty. Sch. Bd., 67 Va. App. 584, 590, 798

S.E.2d 466, 469 (2017) (quoting Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407

S.E.2d 32, 35 (1991)). Despite this admonition, the majority relies upon Blankenship, Connell,

and the permissible inference that “malice may be inferred from the deliberate use of a deadly

weapon” to opine that “we cannot conclude that no rational factfinder could have found appellant

guilty of second degree murder.”

       In doing so, the majority apparently overlooks the fact that in this case, a rational

factfinder actually rejected the inference that the majority relies upon thereby implicitly

transforming the permissible inference back into a de facto pre-Mullaney unrebutted

presumption. The majority also ignores the standard of review in legal sufficiency cases which

is to view the evidence in the light most favorable to the prevailing party, in this case the

                                                - 33 -
Commonwealth, only insofar as it supports the verdict. Appellate courts may not consider

evidence that was expressly or implicitly rejected by the factfinder. See, e.g., Courtney v.

Commonwealth, 281 Va. 363, 368, 706 S.E.2d 344, 347 (2011) (“As we have said on many

occasions, . . . the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’”); Cobb v.

Commonwealth, 152 Va. 941, 953, 146 S.E. 270, 274 (1929) (“[I]t is not for this court to say that

the evidence does or does not establish his guilt beyond a reasonable doubt because as an

original proposition it might have reached a different conclusion.”). This deferential appellate

standard “applies not only to findings of fact, but also to any reasonable and justified inferences

the fact-finder may have drawn from the facts proved.” Sullivan v. Commonwealth, 280 Va.

672, 676, 701 S.E.2d 61, 63-64 (2010).

       The verdict in this case implicitly indicates that the jury was not satisfied that the element

of malice was proven beyond a reasonable doubt. Thus, the starting point for any sufficiency

analysis must be based upon the sufficiency of the evidence for the crime that the appellant was

actually convicted of—not what the appellant might have been convicted of if my colleagues had

been sitting in the jury box. By ignoring that fact in its analysis and deciding that because the

Commonwealth presented sufficient evidence from which the jury could have found the

defendant guilty of the greater offense of second-degree murder and despite its disclaimer to the

contrary, the majority’s analysis necessarily assumes that malice was presumed rather than

merely inferred by the use of the deadly weapon and further that this presumption could not have

been rebutted by evidence of “heat of passion upon reasonable provocation” since there was

none. However, as already explained, the majority’s analytical approach is no longer compatible

with due process. The majority’s Blankenship based analysis assumes that the jury either

ignored the instruction regarding heat of passion or based its verdict entirely on a desire for some

                                                - 34 -
measure of leniency toward the appellant.12 My colleagues’ analysis ignores Mullaney and the

fact that the evidence of malice in this case was entirely based upon the use of a deadly weapon

from which the jury could have drawn an inference of malice but was not required to do so

irrespective of whether there was any evidence of “heat of passion upon reasonable

provocation.” The fact that the jury chose not to draw a permissive inference is binding upon us

as we conduct our sufficiency review, and the majority is not entitled to do otherwise on appeal.

Our standard of review constrains us from considering the use of the weapon as evidence of

malice, even in the light most favorable to the Commonwealth. Moreover, I note that the

holdings of Connell and Blankenship are likely no longer valid precedent because their analysis

is necessarily dependent upon a burden-shifting presumption later deemed unconstitutional by

Mullaney and its progeny. See Blankenship, 193 Va. at 591, 70 S.E.2d at 337 (“[T]he burden

was on the accused to produce evidence showing justification or excuse for the homicide.”). I

see no need to head down the slippery slope that the majority’s reliance on Blankenship creates

for future sufficiency of the evidence analyses where we will now consider all the evidence

presented, including evidence implicitly, or perhaps even explicitly, rejected by the factfinder,

and apply a “no harm, no foul” analysis if the verdict might have been one of guilty of a more

serious crime.

       For the reasons previously stated, I conclude that the model jury instruction defining the

offense of voluntary manslaughter is an erroneous statement of the law. However, I would

nevertheless affirm the judgment for two reasons, one of which I have already stated—appellate


       12
          While it is certainly possible that the jury simply chose to overlook overwhelming
evidence that the appellant was guilty of murder in what amounts to an act of grace or leniency
to the appellant, such speculation has no place in a sufficiency analysis. “[B]ecause we are more
careful than most states to protect the inviolability and secrecy of jurors’ deliberations, a court, in
a case like this [involving internally inconsistent verdicts], is unlikely to discover what motivated
the jury.” Reed v. Commonwealth, 239 Va. 594, 598, 391 S.E.2d 75, 77 (1990) (internal
quotation marks and citation omitted); see also United States v. Powell, 469 U.S. 57, 65 (1984).
                                                 - 35 -
review has been waived because the appellant has taken inconsistent legal positions in the circuit

court and on appeal.

       The second reason I would affirm is that, even if we were able to address this assignment

of error, it seems to me that when appellate courts review a trial record to determine if the

evidence is sufficient as a matter of law, the “law” that ought to frame that review is the law as it

actually existed at the time of the offense, not the “law” as erroneously conceded by the parties

as I believe the situation to be here. See Moonlight Enters. v. Mroz, 293 Va. 224, 234 n.5, 797

S.E.2d 536, 541 n.5 (2017) (“[W]e are not bound by a party’s concession of law, or the parties’

agreement on an issue of law, . . . Simply put, litigants cannot define Virginia law by their

concessions.” (internal citations omitted)). To hold otherwise would result in either reversal and

dismissal based upon insufficient evidence to support a non-existent crime or reversal and

remand for a new trial on the grounds that the jury departed from its incorrect instructions,

despite reaching a verdict consistent with the law as it actually exists, with the ideal result of the

new trial being that a second jury would apply the same law the first jury was reversed for

applying.

       For all of these reasons and because of the presumably unintended mischief that I predict

will be created by the analysis of the majority, I decline to join my colleagues but would

nevertheless affirm the judgment below.




                                                - 36 -